Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 1 of 67




       Exhibit 34
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 2 of 67




                                                               DARTMOUTH005026
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 3 of 67




                                                               DARTMOUTH005027
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 4 of 67




                   REDACTED




                                                               DARTMOUTH005028
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 5 of 67




                                                               DARTMOUTH005029
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 6 of 67




                                                               DARTMOUTH005030
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 7 of 67




                                                               DARTMOUTH005031
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 8 of 67




                                                               DARTMOUTH005032
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 9 of 67




                                                               DARTMOUTH005033
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 10 of 67




                                                                DARTMOUTH005034
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 11 of 67




                                                                DARTMOUTH005035
REDACTED                          REDACTED
           Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 12 of 67

                        RED
                        ACT




                                                                           DARTMOUTH005036
                       REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 13 of 67

             RED




                                                                DARTMOUTH005037
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 14 of 67
     RE
     DA




                                                              REDACTED
             REDACTED




                                    REDA




                                                      RED
                                                      ACTE


          RED                                 REDA
          ACTE                                CTED




                 REDAC
                  TED
                                           REDAC
                                            TED




                                                                DARTMOUTH005038
                      REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 15 of 67
    RED
    ACT




                                              RED
                                              ACTE




                                                                DARTMOUTH005039
REDACTED                          REDACTED
           Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 16 of 67

                        RED

                        RED
                        ACT




                                                                           DARTMOUTH005040
                       REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 17 of 67
    RED
    ACT




                                        REDACTED


                                                     REDA




       REDACTED




                                              REDACTED




                                                                DARTMOUTH005041
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 18 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005042
                           REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 19 of 67
                                              REDA
                                              CTED




                                                                DARTMOUTH005043
                          REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 20 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005044
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 21 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005045
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 22 of 67
                                              REDA
                                              CTED




                                                                DARTMOUTH005046
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 23 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005047
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 24 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005048
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 25 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005049
                         REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 26 of 67
                                              REDA
                                              CTED




                                                                DARTMOUTH005050
                          REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 27 of 67
                                              REDAC
                                               TED




                                                                DARTMOUTH005051
                          REDACTED
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 28 of 67
                                              REDAC
                                               TED
                                   REDACTE
                                      D


 REDACT




                                                                DARTMOUTH005052
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 29 of 67




                                           REDACTED




                                                                DARTMOUTH005053
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 30 of 67



                   REDACTED




                                                                DARTMOUTH005054
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 31 of 67




                                                                DARTMOUTH005055
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 32 of 67




                                      REDACTED




                                                                DARTMOUTH005056
      Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 33 of 67




         REDACTED                   RED




                                                    REDACTED
                                                    REDACTED




                                                                     RED
REDACT




                                                                          RED
REDACT



RED




                                                                      DARTMOUTH005057
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 34 of 67




                                                                DARTMOUTH005058
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 35 of 67




                                                                     REDA
      REDACT                                                         CTED
        ED                                           REDACTED




                                                                DARTMOUTH005059
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 36 of 67




                                                      REDACTED

                      REDACTED




                                                                 DARTMOUTH005060
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 37 of 67




                                                                DARTMOUTH005061
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 38 of 67




                                                                DARTMOUTH005062
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 39 of 67




                                 REDACTED




                                                 REDACTE
                                                    D




                      REDACTED


    REDACTED




                                                                DARTMOUTH005063
       Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 40 of 67




REDA




REDA




                                                                       DARTMOUTH005064
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 41 of 67




                                                             REDACTED
REDACTED                                   REDA

REDA




              RE




                                                                   DARTMOUTH005065
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 42 of 67



                                                                  REDA




                                                           REDA




                 REDA



REDA




                                                                   DARTMOUTH005066
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 43 of 67




                      REDA                   REDACTE
     RE



                                                 RE




                                     RE




                             REDA




                                                                DARTMOUTH005067
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 44 of 67




           RED
           ACT




                                                                DARTMOUTH005068
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 45 of 67




REDA      RED                           RE




                        RED



                   REDA
       REDA                                         REDA
                                                                        RE
       REDA
                                                    REDA

   REDA            RE




                                 REDA
                REDA
                        REDA                               RE


                               REDA

                                             REDA               REDAC




                                                                   DARTMOUTH005069
     Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 46 of 67



                                         RE             REDA

                          REDA
                          CTED
RE



                                                               RE
      REDA

                                                               RE
 REDA
                                              REDA




                                              RE                    REDAC
                                              DA




                                                   REDACTE
                                                      D




                                                                     DARTMOUTH005070
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 47 of 67




                                                          REDA




            RED


             REDA




                       RED




                                               REDA




                                                                 DARTMOUTH005071
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 48 of 67




                                                                 REDA




REDA
CTED




                                                                   DARTMOUTH005072
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 49 of 67




                            REDA




                REDA




                                                             REDA
                         REDA                    REDA
         REDA                                    CTED
         CTED




                                                                DARTMOUTH005073
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 50 of 67




                            REDA
                            CTED




       REDACTED




                                                                DARTMOUTH005074
 Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 51 of 67




                                                       RE
     RE
RE
                                                            RED
             RE




                       R
      RE




                      REDA




            REDACTED




                             R


           REDACTED


          REDACTED

 REDACTED


 RE




                                                                  DARTMOUTH005075
     Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 52 of 67




      RE


     RE
                   RED


                         R


      RE
                             RE
      REDACTED




     RE
           R


               R

     REDACTED


      RE
     RE




                                                               REDA
RE




                                                                      DARTMOUTH005076
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 53 of 67




     REDA



      RED




RE


                             RE




                                                    R    RE

                                   RE

RE


RE




     REDA




                                                                DARTMOUTH005077
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 54 of 67




           RE

 RE
 RE
 RE
                                                RE

      RE




 REDACTED




 RE
RE




RE


REDACTED




RE



REDACTED




RED
                                          RE




                                                                DARTMOUTH005078
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 55 of 67




 REDACTED



RE


            RE

REDACTED



RE

                                                                    R   R

RE




RE

REDACTED



RE


REDACTED



RE
 RE


REDACTED




                                                                DARTMOUTH005079
 Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 56 of 67




 RE

  REDACTED



 RED


 REDACTED



 RE
  RE


  REDACTED




RE
RE

     RE


RE


 REDACTED




RED




 REDACTED



 RE
RE




                                                                 DARTMOUTH005080
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 57 of 67




R
                         R
                                              R

REDACTED




    REDA




           REDA                                               REDA




                                       REDA




                                                                DARTMOUTH005081
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 58 of 67




                                     REDA




                                         REDA




RE
                               RE




                                    RE



RE


                                         RED




                                                                DARTMOUTH005082
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 59 of 67



         REDA



RE
                RE

 RE



RED


RE




RED
                                                   RE
RE




 RE



 RE


          R




 RE




       RED                                                    REDAC

                     RE



                                                  RED




                                                                DARTMOUTH005083
 Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 60 of 67




RE




                  REDACT

                                     REDA




                           REDACTE




                                                       RED


                                 RED




                                            RED   RE




                                                                 DARTMOUTH005084
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 61 of 67




                RED
                                       REDA

                                               RED

                                                       REDA   RE


                                                     REDACT




REDA                                                    RED
REDA
CTED




                                                                   DARTMOUTH005085
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 62 of 67




                        RED




                                        REDA




                  RED RED




                                                                  REDACT
                                                                    ED
         REDACT


RED
ACT                     RED



                                 REDA

 RED


REDACT
  ED              RED                                       RED




                                                                    DARTMOUTH005086
  Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 63 of 67




RED
                                           RED




                                 RED




                                                                  DARTMOUTH005087
   Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 64 of 67



                            REDACTED

                                            RED
                                   REDACT
                                     ED
        REDA




                               REDA
                     RED




             REDA

               RED


                       REDA                         RED

REDA




                      RED
                      ACT




                                                                   DARTMOUTH005088
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 65 of 67




   REDA




            RED

   REDA                                           REDACT
                                                    ED



      RED
                                 RED

                                                      REDA



      RED    RE
      ACT                                   RED




                                                                DARTMOUTH005089
      Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 66 of 67




RED




                                                                      DARTMOUTH005090
Case 1:19-cv-00109-SM Document 48-34 Filed 05/18/20 Page 67 of 67




                                      REDA




                                             REDA




                                 REDA
                                 CTED




                                                                DARTMOUTH005091
